Citation Nr: 0514489	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  96-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, 
claimed as due to ionizing radiation, non-ionizing radiation 
and/or exposure to herbicides.

2.  Entitlement to service connection for a skin disorder, to 
include basal cell carcinoma, claimed as due to ionizing 
radiation, non-ionizing radiation and/or exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded the case to the RO in October 
1999 and March 2001 to accommodate the veteran's request for 
a personal hearing before the Board.  The case was before the 
Board again in August 2001 at which the time the claim was 
remanded for additional development.  In March 2005, the 
veteran testified at a travel board hearing chaired by C.W. 
Symanski, who was designated by the Chairman to conduct the 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran has requested VA assistance in developing his 
claims concerning evidence and/or information alleged to be 
in the possession of a federal agency.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  Specifically, he has requested VA 
to produce the following information and/or evidence:

1) to provide a list of any and all U.S. Air 
Force bases (AFB) used in the transportation and 
storage of Agent Orange;
2) to produce the actual chest x-ray films taken 
at the time of his discharge;
3) to confirm that Agent Orange was used at 
Lackland AFB and Keesler AFB during his period of 
service;
4) to provide a list of service personnel of the 
2121 Comm. Sq. from Tyndall AFB at the time of 
his discharge, to include a list of its sports 
teams; and 
5) to verify that he participated in experimental 
chemical weapons testing involving "Autumn Gold" 
and "MK Ultra."

The veteran has not received a response from the RO on his 
information requests.  The National Personnel Records Center 
(NPRC) has indicated having no further information on the 
veteran.  The veteran has submitted a statement from Frank G. 
Lee, M.D., who opined that the veteran's multiple skin 
cancers may be due to exposure to chemicals.  The RO should 
be able to request verification of the veteran's claimed 
Agent Orange exposure within the United States, as well as 
his claimed participation in chemical weapons testing, with 
the United States Armed Services Center for Unit Records 
Research (USASCURR).  See Manual M21-1, Part III, Chapter 4, 
Par. 4.24(e), Addendum K (March 3, 2004).  With respect to 
the veteran's other information requests, the RO should take 
appropriate action pursuant to 38 U.S.C.A. § 5103A(b)(3) and 
38 C.F.R. § 3.159.  If the information requests are not 
feasible, the RO should so notify the veteran.

The veteran also alleges that his claims folder may not be 
complete.  He testified to having submitted statements from 
his basketball coaches at Georgia State University, Lake 
Sumter Community College and University of Central Florida 
(UCF) corroborating that he suffered from right ankle 
swelling following his separation from service.  See 
Transcript of Personal Hearing dated March 16, 2005, p. 8.  
The Board only finds a May 1983 statement from the UCF coach, 
received in May 1983, referring to a different compensation 
claim filed by the veteran.  The veteran should be notified 
that the claimed statements are not of record prior to any 
further adjudication of the claim.

The veteran next claims that his diseases are related to 
inservice exposure to ionizing radiation due to his proximity 
to radio towers/transmitters.  He has a confirmed diagnosis 
of skin cancer which, as a radiogenic disease, entitles the 
veteran to special development procedures with evidence of 
possible exposure to ionizing radiation.  See 38 C.F.R. 
§ 3.311(b)(2)(vii) (2004).  The Court of Appeals for Veterans 
Claims (CAVC) has taken judicial notice that radiofrequency 
radiation is non-ionizing in nature and not subject to review 
under the ionizing radiation statute and regulations.  Rucker 
v. Brown, 10 Vet. App. 67 (1997) citing The Microwave 
Problem, Scientific American, September 1986; Effects upon 
Health of Occupational Exposure to Microwave Radiation 
(RADAR), American Journal of Epidemiology, Vol. 112, 1980; 
and Biological Effects of Radiofrequency Radiation, United 
States Environmental Protection Agency, September 1984.

The veteran has referenced obtaining information from a 
company called IMAC that allegedly redesigned the radio 
transmitters it manufactured for the military due to 
excessive output of x-rays.   The veteran should be advised 
to submit any materials in his possession indicating that the 
radio tower transmitters he worked around, in fact, emitted 
ionizing types of radiation.  If the veteran provides 
evidence that the transmitters emitted ionizing radiation, 
then the RO should follow the procedures for developing 
"other exposure" ionizing radiation claims by obtaining a 
probable dose estimate from the Under Secretary for Health.  
38 C.F.R. § 3.311(a)(2)(iii) (2004).  The RO has already 
obtained information from the service department that the 
veteran has no record of occupational exposure to ionizing 
radiation (e.g., no DD Form 1141).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should respond to the veteran's 
request in producing the following information 
claimed in the possession of a federal agency:
a) to provide a list of any and all U.S. Air 
Force bases (AFB) used in the transportation 
and storage of Agent Orange;
b) to produce the actual chest x-ray films 
taken at the time of his discharge;
c) to confirm that Agent Orange was used at 
Lackland AFB and Keesler AFB during his 
period of service;
d) to provide a list of service personnel of 
the 2121 Comm. Sq. from Tyndall AFB at the 
time of his discharge, to include a list of 
its sports teams; and 
e) to verify that he participated in 
experimental chemical weapons testing 
involving "Autumn Gold" and "MK Ultra."
If the information requests are not feasible, the 
RO should so notify the veteran and the reasons 
therefor.

2.  The RO should notify the veteran of the 
following:
a) that his claims folder does not include 
statements from his basketball coaches at 
Georgia State University, Lake Sumter 
Community College and University of Central 
Florida corroborating that he suffered from 
right ankle swelling following his 
separation from service; 
b) to submit his research concerning the 
company called IMAC that allegedly 
redesigned the radio transmitters it 
manufactured for the military due to 
excessive output of x-rays;
c) to submit actual copies of all evidence 
and/or information, to include articles and 
treatise materials, in his possession which 
he believes his relevant to his claims on 
appeal.

3.  Upon completion of the development requested 
above, the RO should attempt to verify with 
USASCURR the following:
a) whether herbicides, to include Agent 
Orange, was used at Lackland AFB and Keesler 
AFB during the veteran's period of service
b) whether the veteran may have been exposed 
to herbicides, including Agent Orange 
exposure within the United States during his 
period of service;
c) whether the veteran participated in 
experimental chemical weapons testing 
involving "Autumn Gold" and "MK Ultra

4.  If the veteran provides evidence that the 
radio towers/transmitters emitted ionizing 
radiation, the RO should follow the procedures 
for developing "other exposure" ionizing 
radiation claims by obtaining a probable dose 
estimate from the Under Secretary for Health.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process.  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


